      Case 3:18-cv-02170 Document 1 Filed 12/13/18 Page 1 of 4 Page ID #1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DONALD D. GADDIS,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )     NO. 18-cv-2170
                                    )
FRANKLIN-WILLIAMSON BI-             )
COUNTY HEALTH DEPARTMENT,           )
                                    )
                  Defendants.       )
______________________________________________________________________________

                                       COMPLAINT
                                 PRELIMINARY STATEMENT

       This is a civil rights action under 42 U.S.C. § 1983 of the United States Code

commenced by the Plaintiff, a resident of the City of Marion, Illinois, and former employee of

the Defendant Franklin-Williamson Bi-County Health Department for the violation of his United

States Constitutional rights by the Defendant. More specifically, suit is filed for retaliation for the

Plaintiff’s exercise of his right to freedom of speech while he was an employee of the Defendant.

The Plaintiff seeks compensatory damages, punitive damages, attorney fees, and a trial by jury.

                                 JURISDICTION AND VENUE

       1. This Court has jurisdiction over this suit as to the 42 U.S.C. § 1983 claim pursuant to

28 U.S.C. § 1343. Pursuant to 42 U.S.C. § 1988, this Court has jurisdiction over Plaintiff’s

claims for costs and attorney fees.

       2. Venue lies pursuant to 28 U.S.C. §§ 1391(b)(1) and (2).

                                          THE PARTIES

       3. The Plaintiff, Donald D. Gaddis (“Gaddis”), is an adult who resides in the City of

Marion, Illinois. Gaddis was employed by the Defendant from July of 2007, until his termination
      Case 3:18-cv-02170 Document 1 Filed 12/13/18 Page 2 of 4 Page ID #2



date of December 17, 2017.

       4. Defendant Franklin-Williamson Bi-County Health Department was formed pursuant a

referendum vote given during an election of the citizens of the County of Williamson and County

of Franklin. The Defendant was created pursuant to the laws of the State of Illinois, and as such,

the Defendant has the capacity to sue and be sued.

       5. On our about July, 2017, while still employed by the Defendant, Gaddis attended a a

regular meeting of the Defendant’s Board of Directors, at which time he exercised his right to

free speech by making one or more of the following statements:

       A)      That taxpayer funds that had been earmarked for the Franklin-Williamson County

               Health Department where being used for general revenue purposes;

       B)      The financial stress that the Board had placed upon Franklin-Williamson County

               Health Department materially impacted its ability to perform its core misssion;

       6. Said statement a statements were about a matter of public concern in that it concerned

the expenditure of public funds and the core mission of the Defendant.

       7. Said statement resulted in the Plaintiff being retaliated against in one or more the

following ways:

       A)      Based upon information sufficient to form a belief, Plaintiff alleges that as a result

               of his exercise speech, the Defendant’s Director has resolved to terminate the

               Plaintiff;

       B)      In an effort to justify said termination, Defendant’s Director began accumulating

               evidence to justify terminating the Plaintiff;

       C)      Prior to December 14, 2017, Plaintiff advised the Defendant’s Director that he had

               retained an attorney and that he wanted all communications concerning his
      Case 3:18-cv-02170 Document 1 Filed 12/13/18 Page 3 of 4 Page ID #3



               employment status to be initiated through his attorney;

        D)     On or about December 14, 2017, a meeting was held in the office of the

               Defendant’s director wherein the Director, Defendant’s attorney, were present a

               the Plaintiff was presented with a warning letter. Plaintiff’s attorney was not

               present and was not invited to attend the meeting;

        E)     The letter contained materially false statements;

        8. As a result of the actions set forth in paragraph 7 above, a work environment was

created that made it practically impossible for the Plaintiff to perform his expected work

activities.

        9. As a result of the actions set forth in paragraph 7 above, Gaddis was damaged in the

following ways:

        A)     On December 17, 2018, Gaddis resigned his employment with the Defendant

               because he was no longer able to perform his work duties as a result of the

               retaliation against him.

        B)     Gaddis suffered emotional distress and continues to suffer from emotional distress

               in the following ways:

               1)     depression;

               2)     anxiety about his financial condition;

               3)     loss of sleep;

               4)     inability to enjoy and normal life;

        WHEREFORE, Plaintiff prays for damages against the Defendant as follows:

        A)     Damages for emotional distress as determined by this Court but in no event less

               than $25,000.00;
      Case 3:18-cv-02170 Document 1 Filed 12/13/18 Page 4 of 4 Page ID #4



       B)      In excess of $200,000.00 for lost wages;

       C)      Punitive damages as determined by this Court but in no event less than

               $150,000.00.

       D)      For his reasonable attorney fees.

       E)      For such other relief as this Court deems to be just.

Plaintiff demands a jury trial.


Date: December 13, 2018                              SS// Darrell Dunham
                                                     Darrell Dunham
                                                     Darrell Dunham & Associates
                                                     Attorneys at Law
                                                     308 West Walnut Street
                                                     Carbondale, IL 62901
                                                     618-549-9800
                                                     Fax: 618-549-9805
